Willie, Chief Justice.
Art. 4676 Bevised Statutes provides, that all property, real and personal, except such as is required to be listed and assessed otherwise, shall be listed and assessed in the county where it is situated. There is no provision specially excepting cattle ranging near the line of two counties from this requirement. Tet it is obvious that to require the owner to list cattle, running in a pasture which crossed the division line of two counties, in the county where they were located on the first day of January of any year, would, in many cases, be to require an impossibility, and, in many others, work great injustice to the tax payer. They are liable to cross and recross the boundary line of the county, at any time. Upon one day it might happen that the entire herd of the present plaintiff would be in Befugio, and upon the next in Aransas county. It might even be the case that at one hour of the day several thousand head would be in the one county, and at another hour of the same day all of these, or a greater part of them, would recross to the other county. Hence, the same cattle might be in each county upon the same day. If this were the first of January, and all the cattle which O’Connor owned in Aransas county, on that day, were given in by him to the assessor of that county for taxation, and all that he owned in Befugio county *339on that day, were listed to the assessor of that county, he would be twice taxed for the same property, during the same year. To avoid such an injustice, the most reasonable course was that pursued by O’Connor, which was to render and pay the taxes in the county of his residence, and where the entire stock feeding in his pasture were controlled. The owner having no ranch in Aransas county, they were certainly as liable, if not more so, to be in Refugio than in the former county. In pursuing this method, the owner is not overtaxed, and the state receives all the revenue from the property to which she is entitled. The statute does not intend to require impossibilities, or to work injustice, and a substantial compliance with its provisions is all that is necessary.
The petition shows that the plaintiff was required by the assessor of Refugio county to render there the very cattle for which it was proposed to tax him in Aransas county. It was as probable that they were in the former as in the latter county, on.the first day of January, 1884.
According to his allegations, the list rendered in Refugio county comprised the four thousand cattle which the assessor of Aransas county had included in his rolls, and for which he proposed to make him pay taxes in that county ; and he informed the assessor of Aransas, at the time of assessing his property to that officer, that he had already rendered these cattle in Refugio county. O’ Connor’s Refugio list was a true statement of all the cattle he owned in both counties through which absolute certainty as to the amount of taxes he should pay upon them could be ascertained.
The addition of four thousand head, by the county commissioners of Aransas county, to the list rendered by him there, must have been a mere matter of guess work, as they hardly had the means of knowing how many cattle he had in Aransas county, on January 1, 1884.
Taking into consideration the uncertainty as to whether the four thousand head of cattle were in Aransas or in Refugio county, on January 1, 1884, and the fact that in this condition of uncertainty the plaintiff rendered them to the assessor of Refugio county, by command of this officer, and had paid him the taxes due upon them, and the other facts to which w;e have' alluded, we think the cattle were not subj ect to a subsequent assessment in Aransas county. And hence good grounds for injunction are shown in the petition.
That an injunction will lie to restrain the sale of real estate levied upon to satisfy a tax illegally assessed, under circumstances like the present, is now too well settled to require further discussion. Red. v. Johnson, 53 Tex. 284; George v. Dean, 47 Tex. 84; Nat. Bank v. *340Rogers, 51 Tex. 606. We think, therefore, that the general demurrer was properly overruled.
It was not necessary for the appellee to allege when he was required to render his cattle in Befugio county. It is, at least, sufficient if this was done before the commissioners’ court of Aransas county added the four thousand head of cattle to his assessment. This is made plain by the petition, for it alleges that, at the time the plaintiff gave in his taxes in Aransas county, (which was of course before the commissioners made the addition) he informed the assessor that he had already rendered these cattle in Befugio county. It was’unimportant whether the taxes in the latter county were paid before or after the levy which was sought to be enjoined. It was sufficient if the right to the taxes had fully accrued to Befugio county, and this was effected by the previous assessment made in that county.
We have heretofore held, in effect, that, before applying for an injunction in such cases, it is not necessary to seek relief from the board of equalization, and the same may be said as to the other officers having control in tax matters. Hardesty v. Flemming, 57 Tex. 400.
We think, therefore, that the special demurrers were properly overruled.
Upon the trial, the plaintiff proved all that had been alleged in his petition. He also showed, by testimony not objected to, that the comptroller of public accounts had issued a general order directing that when cattle ranged in more than one county, the owner, living near the county lines, should render to the assessor of the county in which he resides the entire number owned; but, in case he had a separate ranch in another county, he should render this in a separate inventory to be forwarded to the comptroller’s office, and this would be sent to the assessor of the county in which the ranch was situated.
These instructions, according to our statute, were binding upon assessors of taxes (R. S., art. 4713), and persons rendering to them their property for taxation, in accordance with these regulations, must be held to have complied with the law, and their property of this description was free from taxation in any other county than the one in which it was rendered.
There was some conflict in the testimony as to whether O’ Connor had a ranch in Aransas county, and, perhaps, other matters, but the preponderance of evidence was in favor of the plaintiff; and, even if these matters were doubtful, we should have to recognize the evidence accredited by the judge as the true facts of the case. We think *341the proof was abundant to sustain the injunction, and that it was properly perpetuated, and the judgment below is affirmed.
Affirmed.
[Opinion delivered January 22, 1886.]